The following opinion was filed January 7, 1930:
Crownhart, J.
There being one vacancy, only six members of the court participated in the decision of this case. The members of the court are equally divided in opinion upon the questions presented upon this appeal. Mr. Justice Owen, Mr. Justice Stevens, and Mr. Justice Fowler are of the opinion that the judgment should be reversed. Chief Justice Rosenberry, Mr. Justice Fritz, and the writer are of the opinion that the judgment should be affirmed. Under the well established rule it follows that the judgment appealed from is affirmed.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on March 30, 1930.